Applicant is advised that the Final office action filed 1-18-2022 is vacated.  A new office action is set for below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response filed 11-18-2021 have been fully considered and are persuasive.  The rejection(s) cited in the last, non-final office action are withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references (such as: U.S. Patent No. 6,101,242 by McAllister et al) do not teach or suggest: "...automatically converting audio data to a format suitable for biometric processing; separating speakers in the converted audio data; generating audio files specific to individual speakers in the converted audio data; iteratively grouping the audio files into clusters by speaker according to a predetermined matching criteria; creating biometric voice prints from the audio files of each cluster; and authenticating speakers in the biometric voice prints by comparing the biometric voice prints to entries in a biometric voice print database...", along with the other limitations in the claim.
Independent Claim 11 is allowable over the prior art of record since the cited references (such as: U.S. Patent No. 6,101,242 by McAllister et al) do not teach or suggest: "...automatically convert audio data to a format suitable for biometric processing; separate different channels present in the converted audio data; separate speakers in the converted audio data; generate audio files specific to individual speakers in the converted audio data; iteratively group the audio files into clusters by speaker according to a predetermined matching criteria; create biometric voice prints from the audio files into clusters by speaker according to a predetermined matching criteria; create biometric voice prints from the audio files of each cluster; and authenticate speakers in the biometric voice prints by comparing the biometric voice prints to entries in a biometric voice print database...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)


Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653